Citation Nr: 0928679	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a bilateral eye 
disability.  

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss disability.  

4.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
December 1952.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a bilateral foot 
disability, denied service connection for a bilateral eye 
disability, granted service connection for bilateral hearing 
loss, assigning a noncompensable disability rating, and 
granted service connection for PSTD, assigning a 10 percent 
disability rating, effective April 17, 2007.  In September 
2007, the Veteran filed a notice of disagreement with regard 
to the denial of service connection and disability ratings 
assigned to bilateral hearing loss disability and PTSD.  An 
October 2007 rating decision increased the rating of PTSD to 
30 percent, effective April 17, 2007.  In December 2007, the 
Veteran filed a substantive appeal.  

In his December 2007 Substantive Appeal, the Veteran 
requested a Travel Board hearing; in May 2009, he withdrew 
the request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The issue of entitlement to a disability rating in excess of 
30 percent for PTSD is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.  




FINDINGS OF FACT

1.  Chronic bilateral foot disability was not manifested in 
service, and is not currently shown.

2.  Bilateral eye disability was not manifested during the 
Veteran's military service or for many years thereafter.

3.  It is not shown that at any time during the appeal period 
that the Veteran had hearing acuity worse than Level II in 
either ear.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  

2.  A bilateral eye disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(c), 4.9 (2008).  

3.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claims of service connection for a bilateral 
foot disability and for a bilateral eye disability, the 
Veteran was advised of VA's duties to notify and assist in 
the development of the claims.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A May 2007 letter explained 
the evidence necessary to substantiate the claims, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Veteran was also informed of disability rating and effective 
date criteria in May 2007, February 2008, and October 2008 
letters.  He has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

With regard to entitlement to a higher initial rating for 
bilateral hearing loss disability, the Board notes that such 
issue is a downstream issue from that of service connection 
(for which a VCAA letter was duly sent in May 2007), another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the Court has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the Veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Likewise, 
the Court has held that in a claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the ones in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains service 
treatment records and post-service medical records.  There is 
no indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA audiological examination performed in 
June 2007.  The examination report obtained is thorough and 
contains sufficient information to decide the bilateral 
hearing loss issue on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  With regard to the claims of service 
connection for bilateral foot disability and bilateral eye 
disability, as will be discussed below, the Board has 
determined that VA examinations are unnecessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to a higher compensable rating for 
bilateral hearing loss disability, and entitlement to service 
connection for bilateral foot and bilateral eye disabilities.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This principle has been 
repeatedly affirmed by the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (citing Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).  

Bilateral Foot Disability

The Veteran contends that he sustained cold injuries of his 
feet while serving in Korea.  He has not alleged treatment in 
service for cold injuries.  Service treatment records do not 
reflect any complaints or treatment related to the feet.  
Manifestations of cold injuries and their residuals were not 
noted in service.  On service separation examination in 
November 1952, there were no complaints or findings related 
to a foot disability or to cold injuries to the feet.  
Clinical evaluation of the feet was normal.  

The Veteran has not submitted any medical evidence of a foot 
disability.  The post-service medical records on file do not 
reflect a foot disability.  A Veteran's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In the absence of any competent evidence of bilateral foot 
disability, the Board must conclude the Veteran does not 
currently suffer from this disability.  See id. at 225.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  With regard to this issue, VA 
need not obtain an examination for the claim of service 
connection for bilateral foot disability as the evidentiary 
record does not show that the Veteran currently suffers from 
a disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Bilateral Eye Disability

The Veteran contends that he has a bilateral eye disability 
that was caused by having to stand guard at night in Korea 
staring out into the dark, forced to keep his eyes open all 
the time and to be on alert.  

The Veteran's service treatment records are silent for 
complaints, treatment, or diagnosis relating to eye 
injury/disability.  On service separation examination in 
November 1952, the Veteran's distant vision was 30/20 for the 
right eye, and 20/20 for the left eye, and color vision was 
normal.  Clinical evaluation of the eyes was normal.  

January 2007 private treatment records from the Vision Center 
note complaints of trouble driving at night.  The diagnosis 
listed was age-related macular degeneration.  

January 2007 to March 2007 private treatment records from 
G.A.B., M.D., include patient consent forms for intravitreal 
injection of Lucentis.  Treatment reports include a diagnosis 
of wet age-related macular degeneration.  It was noted that 
the Veteran had difficulty driving at night.  The Board notes 
that it is unclear if the Veteran has a left eye disability, 
as the private treatment records listed the intravitreal 
injections as performed OD, suggesting that the injections 
were only performed to the right eye.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

As detailed hereinabove, service treatment records do not 
reflect complaints or treatment for a superimposed disease or 
injury of the eyes.  There is otherwise no competent 
(medical) evidence in the record of a possible nexus between 
any current bilateral eye disability and his service.  Post-
service treatment records from the Fresno Vet Center and 
private treatment records only note complaints of poor 
eyesight and difficulties driving at night, as well as 
diagnoses of age-related macular degeneration; there is 
nothing in these records that suggests his bilateral eye 
disability may be related to his service, or to any findings 
therein.  Notably, a lengthy time interval between service 
and the earliest post-service notation of a disability for 
which service connection is sought is, of itself, a factor 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the interval 
between the Veteran's discharge from service and the initial 
clinical notation of a bilateral eye disability in January 
2007 is some 54 years.  

The Board finds a VA examination is not necessary to make a 
final adjudication with regard to his claim for bilateral eye 
disability under McLendon.  Simply stated, the standards of 
McLendon are not met in this case.  The evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service," with regard to his eyes, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of an 
eye disability in service.

The only link between the Veteran's eye disability and his 
service is by his own allegations.  Because he is a 
layperson, and lacks the medical training and expertise to 
offer a competent opinion in the matter of medical etiology, 
his own nexus opinions in this matter are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's bilateral eye disability is related to his service.  
Accordingly, the claim must be denied.  

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For the purpose of rating hearing loss disability, the Rating 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) that includes puretone thresholds and speech 
discrimination (Maryland CNC test).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Where there 
is an exceptional pattern of hearing impairment (as defined 
in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  
One exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
greater.  Another occurs when the puretone threshold at 1000 
Hertz is 30 decibels or less, and the threshold at 2000 is 70 
decibels or more.  38 C.F.R. § 4.86.  

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

The effective date for the Veteran's award of service 
connection for bilateral hearing loss is in April 2007.  

On audiological evaluation on behalf of VA in June 2007, 
audiometry revealed that puretone thresholds, in decibels, 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
50
LEFT
25
25
50
55
65

Speech audiometry revealed speech recognition ability of 84 
percent, bilaterally.  The average puretone averages were 41 
decibels in the right ear and 49 decibels in the left ear.  
The examiner noted that the Veteran complained of functional 
impairment due to hearing loss primarily at the dinner table, 
on the telephone, watching television, in group settings, and 
when someone is whispering.  

Reviewing the reports of official audiometric studies, the 
June 2007 VA audiological evaluation showed an average 
puretone threshold of 41 decibels with 84 percent speech 
discrimination in the right ear, and 49 decibels with 84 
percent speech discrimination in the left ear.  Comparing 
those findings to the criteria in Table VI establishes that 
the worst hearing acuity shown during the appeal period is 
Level II in both ears.  Such levels of hearing acuity warrant 
a 0 percent rating under Code 6100.  See 38 C.F.R. § 4.85, 
Table VII.  

The Veteran's own assertions that his hearing impairment is 
greater than reflected by a 0 percent rating are insufficient 
to establish this is so.  As a layperson, he is not competent 
to establish the level of hearing disability by his own 
opinion.  See Espiritu, 2 Vet. App. at 494-95.  As was noted 
above, the rating of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.  See Lendenmann, 3 Vet. 
App. at 349.  

As the greatest level of hearing impairment shown by the 
record warrants a 0 percent rating, staged ratings clearly 
are not warranted.  See Fenderson, 12 Vet. App. at 126.  

Regarding the argument by the Veteran that when he took the 
June 2007 audiology examination he could not understand the 
commands of the examiner and could not respond correctly, the 
Board notes that nothing in the June 2007 audiometry report 
suggests that the findings might be inaccurate, and the Board 
finds no reason to question the competency of the examiner.  

Finally, nothing in the record suggests that this case 
involves factors warranting referral for extraschedular 
consideration (and no such factors, such as frequent 
hospitalizations, and marked interference with employment, 
are alleged).  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. 
App. 111 (2008).  Consequently, referral for extraschedular 
consideration is not warranted, and a compensable rating for 
bilateral hearing loss must be denied.  


ORDER

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral eye disability is denied.  

A compensable disability rating for bilateral hearing loss is 
denied.  


REMAND

Regarding the rating for PTSD, recent medical evidence (and 
evidence it is unclear has been previously considered) 
suggests a possible worsening of the PSTD since the June 2007 
VA examination.  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous examination where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested 
whenever VA determines that there is a need to verify the 
current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Under 
these circumstances, the Veteran should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected PTSD.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding an examination 
necessary where a Veteran alleged worsening, and a VA 
examination was two years prior); see also Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for his PTSD that are not already of 
record and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran, as well as any 
updated VA treatment records.  

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  The Veteran's claims file, to 
include this remand, must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should identify 
the nature, frequency, and severity of all 
current symptoms of the PTSD, particularly 
symptoms listed in the criteria above 30 
percent.  The psychiatrist should 
additionally address and must provide a 
comment on the May 2007 GAF score of 48 
assigned by the Fresno Vet Center, 
specifically whether the assigned score of 
48 was consistent with the clinical 
findings reported when the score was 
assigned.  Any inconsistencies between the 
GAF score and any clinical findings should 
be explained.  

The examiner should assign a current GAF 
score and should explain the basis for the 
assigned current GAF score, i.e., identify 
the current symptoms that support the 
score under the DSM-IV guidelines.  

3.  The RO should then readjudicate the 
claim for increased rating, to include 
consideration of the possibility of 
"staged" ratings, if indicated.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


